Citation Nr: 1103585	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-32 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
concluded that new and material evidence had not been submitted 
to reopen the Veteran's claim for service connection for 
bilateral hearing loss.  The Veteran filed a timely appeal to the 
Board.

In August 2009, a hearing was held before a Decision Review 
Officer (DRO) at the RO, and in June 2010, a video conference 
hearing before the undersigned Veterans Law Judge was also held 
at the RO.  A transcript of each hearing is of record.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was previously 
denied in an unappealed April 2005 rating decision, of which the 
Veteran was notified that same month.

2.  Some of the evidence added to the record since the April 2005 
determination relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.

3.  Bilateral hearing loss was not shown in service or for many 
years thereafter and the most probative evidence indicates that 
the Veteran's current bilateral hearing loss is not related to 
service.





CONCLUSIONS OF LAW

1.  The April 2005 rating decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the April 2005 determination is 
new and material, and the appellant's claim for service 
connection for bilateral hearing loss is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a September 2007 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letter also informed the Veteran of 
the reason for the prior denial of service connection for 
bilateral hearing loss and the type of evidence needed to reopen 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9- 10 (2006).  
The letter further advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type of 
evidence which impacts such. 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, service personnel records, the reports of VA 
examinations, VA treatment records, private treatment reports, 
and testimony provided by the Veteran and his spouse.

The Board notes that a November 2007 VA examination report 
indicates that the Veteran was receiving Social Security 
Administration (SSA) and workers compensation disability benefits 
for back and knee conditions.  However, there is no indication 
that these records would be relevant to his hearing loss claim, 
and VA has no further duty to assist him with regard to obtaining 
those records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010) ("When a SSA decision pertains to a completely unrelated 
medical condition and the veteran makes no specific allegations 
that would give rise to a reasonable belief that the medical 
records may nonetheless pertain to the injury for which the 
veteran seeks benefits, relevance is not established.")

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by reporting for VA examinations, testifying 
during hearings before a Decision Review Officer and the 
undersigned Veterans Law Judge, responding to notices, and 
submitting evidence and argument.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.	New and material evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim, which has been disallowed, the [VA] shall reopen the 
claim and review the former disposition of the claim." Therefore, 
once an RO decision becomes final under section 7105(c), absent 
the submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).
 
A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for bilateral hearing loss in April 2005 on the basis 
that the service medical records do not show treatment or 
diagnosis of hearing loss and the evidence of record failed to 
establish a connection between the Veteran's current bilateral 
hearing loss and military service.  The Veteran was notified of 
such determination the same month, but he did not appeal that 
decision and it became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2010).

The evidence of record at the time of the April 2005 
determination consisted of the service treatment records, service 
personnel records, private treatment records, and statements from 
the Veteran.

The Veteran contended that his hearing loss was related to active 
service and said that he had sought treatment for such condition 
for over 30 years.  The Veteran's DD Form 214 indicates that his 
specialty title was Basic Field Artillery.  Service treatment 
records revealed hearing within normal limits at entrance and 
discharge examinations.  Private treatment records show that 
since active service, the Veteran had been treated for several 
conditions involving the ears, and a puretone audiogram dated in 
December 2003 appears to show hearing loss disability pursuant to 
38 C.F.R. § 3.385, although the graph is uninterpreted.  A 
December 2004 treatment report from the Veteran's private hearing 
instrument specialist (H.I.S.) notes a history of the Veteran 
being exposed to a lot of artillery during active service "as a 
combat member" and experiencing hearing problems ever since that 
time.  After an examination, the impression was of "binaural 
sensor neural hearing loss that is typical of noise induced."

The evidence received since the April 2005 decision consists of 
the reports of VA examinations, VA treatment records, a letter 
from the Veteran's private H.I.S., statements from the Veteran, 
and testimony provided by the Veteran and his spouse during 
hearings before a Decision Review Officer and the undersigned 
Veterans Law Judge.  

In a March 2007 letter, the same private H.I.S. stated that the 
Veteran had moderate to severe mixed hearing loss.  He stated the 
Veteran's type of hearing loss is consistent with the type from 
military involvement and opined that it is as likely as not to 
have come from service related exposure.  During an October 2007 
VA audiological examination, the examiner opined that the 
Veteran's diagnosed hearing loss was not at least as likely as 
not caused by military noise.  During an August 2009 hearing 
before a Decision Review Officer and a June 2010 video conference 
hearing before the undersigned Veteran's Law Judge, the Veteran 
testified that he was exposed to artillery fire working in field 
artillery during active service and that he had hearing problems 
upon discharge from service.  The Veteran's spouse testified in 
August 2009 before the Decision Review Officer that she had been 
married to her husband for forty-one years and she recalled him 
having hearing problems when she met him and that he is worse 
now.

Upon review of the evidence, the Board finds that some of the 
evidence submitted subsequent to the April 2005 decision relates 
to a previously unestablished fact, that is, the possible 
existence of a nexus between the Veteran's current hearing loss 
and active service.  Further, the additional evidence furnishes a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for bilateral hearing loss.  Thus, the Board 
finds that new and material evidence has been received and the 
claim for service connection for bilateral hearing loss is 
reopened. 

II.	Entitlement to service connection for bilateral 
hearing loss

As an initial matter, the Board notes that the RO denied the 
claim because new and material evidence had not been submitted, 
and did not conduct a merits determination concerning service 
connection for bilateral hearing loss during the course of this 
appeal.  However, the Board finds that the Veteran is not 
prejudiced by the Board's proceeding with a merits determination 
at this time.  In this regard, in Bernard v. Brown, the Court 
held that,

when . . . the Board addresses in its 
decision a question that had not been 
addressed by the RO, it must consider whether 
the claimant has been given adequate notice 
of the need to submit evidence or argument on 
that question and an opportunity to submit 
such evidence and argument and to address 
that question at a hearing, and, if not, 
whether the claimant has been prejudiced 
thereby.

Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the instant 
case, the September 2007 notice letter advised the Veteran of 
what is necessary to substantiate a claim for service connection, 
to include evidence of a relationship between the claimed 
disability and service, as well as the need to submit medical 
evidence establishing such.  In fact, the Veteran submitted 
medical evidence addressing the etiology of his hearing loss, 
including an opinion from his private H.I.S. specifically 
relating his hearing loss to service.  Additionally, the Veteran 
participated in both an RO hearing and a Board hearing, wherein 
he argued that his noise exposure in service caused his current 
hearing loss.  Moreover, VA examinations were conducted and an 
opinion as to the relationship between the Veteran's hearing loss 
and service was obtained.  As such, the Veteran has been afforded 
an opportunity to submit evidence and argument to support his 
claim for service connection on the merits, and has done so, and 
appropriate development concerning a claim for service connection 
has been undertaken. 

Further, the Decision Review Officer, in addressing whether new 
and material evidence had been submitted, essentially weighed the 
probative value of the medical opinions of the Veteran's private 
H.I.S. and the VA examiner and noted that the private H.I.S. 
failed to discuss the Veteran's recreational and occupational 
noise exposure.  The Veteran was advised of the basis for 
rejecting the private opinion in the statement of the case.  

In summary, while the RO did not specifically adjudicate the 
claim on the merits, the Veteran was notified of the evidence 
necessary to substantiate the claim for service connection on the 
merits, a VA examination was conducted, and the Veteran has 
actively assisted in providing evidence and argument to 
substantiate his claim for service connection.  Moreover, his 
actions reflect actual knowledge of what is needed to establish 
service connection.  Thus, the Board finds that the Veteran is 
not prejudiced by the Board's adjudication of the claim on the 
merits at this time.

Turning to the merits of the case, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either has 
not been established or might reasonably be questioned.  38 
C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year from 
the date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

After a review of the evidence, the Board finds that the Veteran 
is not entitled to service connection for his current bilateral 
hearing loss.  Although the record reflects that the Veteran does 
have a current bilateral hearing loss disability and noise 
exposure during active service working in field artillery, the 
preponderance of the competent medical evidence of record 
indicates that the Veteran's current hearing loss is not the 
result of active service.

As noted above, the Veteran's DD Form 214 indicates that his 
specialty title was Basic Field Artillery.  

The service treatment records are negative for any complaints, 
findings, or treatment of hearing loss.  At the August 1965 
entrance examination, the Veteran denied a history of ear, nose, 
or throat trouble and the ears were normal upon clinical 
evaluation.  Audiological testing during the examination 
revealed thresholds of -10, -10, -10, 0, -5, and 0 decibels at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively, in the 
right ear.  In the left ear, thresholds were 0, -5, -5, 10, -5, 
and 0 decibels at the same frequencies, respectively.  
Additionally, the result of the whispered voice test was 15/15 in 
each ear.  At the time of separation from service, the Veteran 
denied a history of ear trouble or hearing loss, and his hearing 
in both ears was within normal limits.  Audiological testing 
during that examination in October 1967 revealed thresholds of 0, 
0, 0, and 0 decibels at 500, 1000, 2000, and 4000 Hertz, 
respectively, in the right ear.  In the left ear, thresholds were 
0, 0, 0, and 0 decibels at the same frequencies, respectively.  
Additionally, the result of the whispered and spoken voice tests 
was both 15/15 in each ear.

Private treatment records show that since active service, the 
Veteran had been treated for several conditions involving the 
ears.  A November 1973 treatment note indicates that the Veteran 
presented with complaints of being unable to hear from the left 
ear for three days.  The Veteran was found to have a small lump 
growing into the ear canal.  In May 1984, the Veteran was seen 
for a 3 day history of hearing loss and a sore throat.  It was 
noted that a hearing test was done.  The assessment on the 
treatment note includes hearing loss.  An undated audiogram 
appears to show bilateral hearing loss disability pursuant to 38 
C.F.R. § 3.385, although the graph is uninterpreted.  In 
November 1989, the Veteran reported having infected ears for one 
week and he was diagnosed with otitis externa.  A puretone 
audiogram dated in December 2003 appears to show hearing loss 
disability pursuant to 38 C.F.R. § 3.385, although the graph is 
uninterpreted.  A December 2004 treatment report from the 
Veteran's private H.I.S. notes a history of the Veteran being 
exposed to a lot of artillery during active service "as a combat 
member" and experiencing hearing problems ever since that time.  
After an examination, the H.I.S. reported that an audiogram 
revealed "bilateral sensor neural hearing loss" with a drop 
particularly at 2,000 and 4,000 Hertz.  Discrimination scores 
were reportedly 88 percent bilaterally.   The impression was of 
"binaural sensor neural hearing loss that is typical of noise 
induced."

In a March 2007 letter the same private H.I.S. related the 
Veteran's report that while in the armed forces he was exposed to 
heavy artillery, mortar, and rifle fire.  The Veteran said that 
he had experienced difficulty ever since release from service. 
Audiological testing was performed, including pure tone 
conduction, bone conduction, and speech testing using C.I.D. W-
22.  The impression was of moderate to severe mixed hearing loss 
with a 20 decibel Air/Bone gap.  The H.I.S. stated that relying 
upon the evidence that the Veteran presented and the examiner's 
evaluation, the Veteran's type of hearing loss is consistent with 
the type from military involvement.  The H.I.S. opined that the 
Veteran's hearing loss is as likely as not to have come from 
service related exposure.  

The Veteran was provided with a contract VA audiological 
examination in October 2007, during which the claims file was 
reviewed.  The Veteran reported that he had had 2 sets of hearing 
aids which he purchased privately, and he indicated that the 
newer set was about 3 years old.  The Veteran complained of 
hearing loss and tinnitus.  The Veteran endorsed military noise 
exposure.  He said that he was in artillery and 90 percent of the 
time he was a gunner and fired the weapon.  He fired the weapon 
mostly during an 18 month period in Colorado.  He went out on 
maneuvers maybe every 2 weeks.  The Veteran also reported 
occupational noise exposure.  He said that he drove a truck about 
14 months and was an underground miner from 1970 to 1994, where 
he was a roof bolter for 3 years, and an electrician for 20 
years.  He also reported that the mine was pretty quiet during 
the third shift.  The Veteran also endorsed recreational noise 
exposure of occasional hunting.  

Upon physical examination, audiological testing revealed pure 
tone thresholds of 45, 50, 65, 75, and 90 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively, in the right ear.  In 
the left ear, thresholds were 45, 50, 60, 60, and 80 decibels at 
the same frequencies, respectively.  The speech recognition score 
for the Maryland CNC word list was 76 percent in the right ear 
and 80 percent in the left ear.

The examiner reported that in the right ear there was moderate to 
profound mixed hearing loss.  In the left ear, there was mild to 
profound mixed hearing loss.  Word recognition skills were fair 
in the right ear and good in the left ear.  The examiner reviewed 
the claims file and noted that the military audiograms at 
induction in 1965 and at separation in 1967 both showed normal 
hearing bilaterally.  The examiner also reviewed the Veteran's 
history of treatment with regards to the ears, in addition to his 
history of military, occupational, and recreational noise 
exposure.  The examiner opined that because the separation 
audiological testing yielded normal results, the Veteran's 
diagnosed hearing loss was not at least as likely as not caused 
by military noise.  

The Veteran was also provided with a VA examination for ear 
disease in November 2007.  The examiner noted that the onset of 
ear disease was November 1973.  The Veteran stated that he feels 
he has had hearing difficulties since in his teens.  The examiner 
reviewed the Veteran's treatment history in the claims file.  The 
Veteran stated that he obtained his first hearing aids 
bilaterally in 1999 from his private H.I.S.  The Veteran reported 
that his condition has gotten progressively worse since onset.  
His current treatments were bilateral hearing aids.  The Veteran 
reported that the date of onset of hearing loss in his left and 
right ears was 1999.  After reviewing the results of a VA 
outpatient evaluation that occurred later the same day, the 
examiner rendered diagnoses including mixed hearing loss 
bilaterally.  An opinion on the etiology of such was not 
provided.

VA treatment records show that in November 2007, the Veteran 
sought emergency treatment for fluid in the ears at the direction 
of the November 2007 VA examination provider.  After a physical 
examination, the impression was of normal ear with no finding and 
hearing loss on hearing aid.  The Veteran was seen for an 
audiology reevaluation in August 2008.  Audiological testing 
revealed mild sloping to severe sensorineural hearing loss on the 
left and mild sloping to severe sensorineural hearing loss on the 
right.  The Veteran was evaluated again a few days later and 
reported a history of progressive hearing loss for the previous 
40 years or so.  The impression was mixed hearing loss.  From 
September 2008 to January 2009 the Veteran was treated for 
bilateral otitis media and eustachian tube dysfunction.  He was 
provided with bilateral hearing aids in February 2009.  He was 
seen for follow-up appointments in March and June 2009, with an 
impression of eustachian tube dysfunction.

During an August 2009 hearing before a Decision Review Officer 
and a June 2010 video conference hearing before the undersigned 
Veterans Law Judge, the Veteran testified that he was exposed to 
artillery fire working in field artillery during active service 
and that he had hearing problems upon discharge from service.  He 
related to the Decision Review Officer that he also had noise 
exposure from hunting with shotguns and rifles, but he testified 
before the undersigned Veterans Law Judge that he very, very 
seldom hunts or is exposed to fire arms.  The Veteran's spouse 
testified in August 2009 before the Decision Review Officer that 
she had been married to her husband for forty-one years and she 
recalled him having hearing problems when she met him and that he 
is worse now.

After a review of the evidence of record, the Board finds that 
service connection for bilateral hearing loss is not warranted.  
Although the Veteran's representative contends that a comparison 
of the results of audiological testing performed upon entrance to 
active duty in 1965 and separation from service in 1967 reveals 
that his hearing level declined during active service, the 
Veteran had normal findings in October 1967 at the separation 
examination and no complaints of hearing loss in the service 
treatment records.  See Hensley v. Brown, 5 Vet. App. 155, 160 
(1993) (the threshold for normal hearing is from zero to 20 
decibels, with higher threshold levels indicating some degree of 
hearing loss).

Although the Veteran's private H.I.S. stated that Veteran's type 
of hearing loss is consistent with the type from military 
involvement and opined that the Veteran's hearing loss is as 
likely as not to have come from service related exposure, such 
opinion was not supported by a rationale and there is no 
indication that the clinician had the benefit of reviewing the 
claims file when he rendered his opinion.  Moreover, the 
clinician appears to be under the impression the Veteran was a 
"combat member" in service.  However, the Veteran's DD Form 214 
reveals he had no foreign service; thus, the H.I.S.'s impression 
is based on the wrong factual premise of the Veteran being 
involved in combat.  Further, the H.I.S. did not address the 
service discharge audiogram showing normal hearing or post 
service occupational and recreational noise exposure when 
rendering his opinion.  As such, the Board finds this opinion is 
entitled to little probative value.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.").  The 
Board finds the opinion of the October 2007 VA examiner to be 
more probative than the statements of the private H.I.S., because 
the VA examiner reviewed the claims file and considered the 
Veteran's complete history of noise exposure, and provided a 
rationale for the opinion that the Veteran's hearing loss was not 
at least as likely as not caused by military noise.  Id.

While the Veteran and his spouse have argued that the Veteran had 
hearing loss since service, as laypersons without specialized 
training, they are not qualified to render a medical diagnosis of 
hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  The diagnosis of 
hearing loss requires medical testing to determine.  Thus, the 
Board finds the Veteran's and his wife's lay assertions as to the 
presence of hearing loss in service are less probative than the 
Veteran's service discharge examination showing normal hearing on 
audiological testing.  Moreover, to the extent the Veteran and 
his wife believe his current hearing loss is related to service, 
the Board finds the medical opinion of the VA examiner on this 
medical question to be of greater probative value than their lay 
assertions.    

The Board also notes that the Veteran has alleged that he had a 
hearing test taken in 1969.  However, it appears that the Veteran 
is referencing the undated audiogram in the claims file which is 
reported on an "ANSI Form S 3.6-1969".  These words and numbers 
were typed on the form in the same typeset and at the same line 
as the identification of the left and right ears.  However, the 
actual audiogram results on the chart are handwritten.  The Board 
further notes that the report was included with medical records 
dating from 1973 to 2004, and that a 1984 treatment record 
reveals that a hearing test was done, and included an assessment 
of hearing loss.  Based on the totality of the evidence, the 
Board finds the "1969" listed on the audiogram is merely 
identifying the test or form used, and not the date the test was 
conducted. 

In summary, while there is evidence that the Veteran was exposed 
to noise in service, the most probative evidence reflects that 
hearing loss was not present during service or for many years 
thereafter.  In addition, the most probative evidence indicates 
that the Veteran's current hearing loss is not related to his 
military service, to include noise exposure therein.  Likewise, 
there is no competent evidence that any sensorineural hearing 
loss became manifest to a compensable degree within one year from 
the date of termination of active service.  Thus, the 
preponderance of the evidence is against a finding of service 
connection for bilateral hearing loss on a direct or presumptive 
basis.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

New and material evidence having been submitted, the claim for 
service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


